PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/775,240
Filing Date: 10 May 2018
Appellant(s): SUTTON, Joseph



__________________
Daniel L. Bruzzone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/03/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to Applicants argument that the teachings of Teng or Benjak is directed to combustible cigarettes not heat-not-burn products, therefore is no basis in the teachings of Teng or Benjak, alone or in combination, that would allow one of skill in the art to subject the tobacco material of Teng with the Maillard reaction taught by Benjak.
However Benjak discloses the treated tobacco material may be incorporated into a smoking article such as cigarettes, cigars and cigarillos whether based on tobacco, tobacco derivatives, expanded tobacco, reconstituted tobacco or tobacco substitutes and also heat-not-burn products (pg. 19 lines 33-35) wherein the treated tobacco materials are altered by a Maillard reaction (pg. 18, lines 23-35) and may include an improvement and/or refinement in the taste or in the quality of the taste identified by expert smokers (pg. 6 lines 2-3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the composition of Teng to be treated by the Maillard reaction of Benjak. Furthermore the subject matter of the instant application is directed to the composition and it has been held that determination of patentability is based on the composition itself and not its intended use (See MPEP § 2113). 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        


Conferees:

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747         

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.